 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:15-cr-0087 MCE DB 2
12                          Respondent,
13             v.                                      ORDER
14    MARY SUE WEAVER,
15                          Movant.
16

17           Movant, a federal prisoner proceeding pro se, has requested that her motion to vacate, set

18   aside, or correct her sentence under 28 U.S.C. § 2255 be dismissed. Pursuant to Fed. R. Civ. P.

19   41(a), movant’s request shall be honored.

20           Accordingly, IT IS HEREBY ORDERED that movant’s § 2255 motion (ECF No. 103) is

21   dismissed without prejudice, and the Clerk of the Court is directed to close the companion civil

22   case No. 2:19-cv-1220 GEB DB.

23   Dated: January 27, 2020

24

25

26   DLB:9
     DB/prisoner-habeas/weav0087.259
27

28
                                                       1
